Citation Nr: 0118028	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1950 to February 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 1999 
which recharacterized the veteran's service-connected 
psychiatric disorder (previously termed psychoneurosis, 
anxiety state) as post-traumatic stress "disturbance" (it is 
assumed the RO meant to state post-traumatic stress 
"disorder" also referred to as PTSD), and increased the 
rating from 10 percent to 30 percent.  The veteran appeals 
for a higher rating.  

The veteran's representative at the Board filed an informal 
hearing presentation as to the issue of an increased rating 
for a right knee disorder in April 2001.  A review of the 
file reveals that the May 1999 RO rating decision also denied 
an evaluation in excess of 10 percent for a service-connected 
right knee disorder.  In September 1999, the veteran 
submitted an notice of disagreement as to that issue, and a 
statement of the case was furnished in December 1999.  
However, the veteran did not submit a substantive appeal.  
Accordingly, as there is no perfected appeal as to that 
issue, it is not before the Board at this time.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2000).  


FINDINGS OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
various symtpoms.





CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active service in the Marine Corps from 
December 1950 to February 1952.  He had service in Korea 
during the war, was wounded in action, and received the 
Purple Heart medal.

A January 1953 letter from the veteran's private physician 
diagnosing anxiety neurosis secondary to injuries received in 
the Korean War.  A VA psychiatric examination in April 1953 
resulted in a diagnosis of anxiety reaction, with external 
precipitating stress noted to be his history of three months 
of combat in Korea and being wounded in action.  

The RO, in April 1953, granted service connection for 
psychoneurosis, anxiety state, and assigned a 10 percent 
evaluation.  

In March 1999, the appellant filed a claim for an increased 
rating for his psychiatric condition, claiming that he had 
tremendous nightmares about his experiences in Korea, and 
experienced reliving of his combat experiences.  

In April 1999, a VA examination was conducted.  The veteran 
was presently retired from his job where he had worked for 
approximately 30 years.  He was divorced, and lived by 
himself.  He gave a history of combat and being wounded in 
service.  He stated that he woke up with sweats.  He stated 
that he had frequent flashbacks, and reported psychic 
agitation.  He stated that he was socially isolated, and had 
frequent emotional outbursts when younger.  He reported a 
startle reaction.  His only socialization was reportedly with 
his two daughters, who visited from time to time, and some 
interaction with his son with whom he had had a stormy 
relationship in the past.  On mental status examination, the 
veteran reported flashbacks, nightmares, and sleep 
disturbances.  He was neat and clean in appearance, and was 
friendly and cooperative.  He was oriented, and there was no 
impairment in memory.  His affect was that of an anxious, 
depressed individual who was subject to mood variations as a 
result of being wounded on the leg.  Motor activity was 
agitated and restless.  His judgment appeared good, and there 
was no evidence of any major thought disturbance.  He 
reported that his appetite and weight fluctuated. He stated 
that he had sleep disturbances.  He reported that he was 
extremely contained with expressing his emotions.  He stated 
that was depressed from time to time, but kept busy.  The 
diagnosis was post-traumatic stress "disturbance," with a 
Global Assessment of Functioning (GAF) score of 55.  

At a Board hearing, held at the RO, in March 2001, the 
veteran testified that he attended group therapy every other 
week, that he saw a psychiatrist every month, and that he 
took prescribed medication for his nerves.  He indicated that 
this helped some with his recurrent memories of the day he 
got hit, when almost his entire company was lost.  He also 
testified that during the last two years of his employment, 
he had been in a position which minimized all interaction 
with other people.  At his hearing he presented photographs, 
which he stated were of himself being carried on a stretcher, 
and on a cot.  Also submitted was a copy of letter sent to 
his father in October 1951, informing him of the missile 
wounds of the chest and legs sustained in enemy action.  

Analysis

The veteran has been provided with a VA examination, he 
testified at a personal hearing, and he has been apprised of 
the requirements to substantiate his claim.  The notice and 
duty to assist provisions of the law have been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is warranted.  
A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

The veteran is currently in receipt of a 30 percent rating 
for PTSD.  As noted above, he has significant social 
impairment, disturbances in mood, and appeared anxious and 
depressed on his psychiatric evaluation.  Although his 
speech, memory, and judgment are normal, he suffers from 
sleep disturbances, flashbacks, and intrusive recollections 
of his combat stressors.  While he was able to work until 
retirement, his testimony indicates that some accommodation 
may have been made by his employer, and it appears his mental 
condition has deteriorated since then.  With consideration of 
the benefit-of-the-doubt rule, the Board finds that the 
veteran's PTSD symptoms result in occupational and social 
impairment with reduced reliability and productivity, which 
meets the requirements for a higher rating of 50 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

There has been no showing that PTSD symptoms result in 
occupational and social impairment with deficiencies in most 
areas, as required for a 70 percent rating.  Nor is it shown 
he has symptoms such as suicidal ideation, obsessional 
rituals, illogical or irrelevant speech, obscure, or 
irrelevant, near- continuous panic, depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), or an inability to maintain 
effective relationships, as typify a 70 percent disability.  
Accordingly, an evaluation in excess of 50 percent for PTSD 
is not warranted.  


ORDER

An increased rating to 50 percent for PTSD is granted. 



		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

